PTOL-303 CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8 remain canceled. Claims 9-33 are pending and under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021has been considered by the examiner.

Action Summary
Claims 9-33 rejected under 35 U.S.C. 103 as being un-patentable over Andreu-Vieyra et al., Ther Adv Hematol. 2014 Dec; 5(6): 197–210 cited in the IDS filed 04/03/2020 on in view of Grgorian et al., Journal of Clinical and Translational Hepatology 2014 Vol. 2, 95-102 (cited previously), Standsfield et al. Future Oncol. 2015, Vol. 11, No. 3, Review, published online 12 Feb 2015, and Slingerland et al., Cancer Chemother Pharmacol (2014) 74:1089–1098 (cited in the IDS filed on 06/07/2019) are maintained.  
Claims 9-21, 23-27, and 29-33  rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-24 of U.S. Patent No.16/558,598 in view of Grgorian et al., Journal of Clinical and Translational Hepatology 2014 Vol. 2, 95-102 and Standsfield et al. Future Oncol. 2015, Vol. 11, No. 3, Review, published online 12 Feb 2015, and Slingerland et al., Cancer Chemother Pharmacol (2014) 74:1089–1098 (cited in the IDS filed on 06/07/2019) are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 9-33 remain rejected under 35 U.S.C. 103 as being un-patentable over Andreu-Vieyra et al., Ther Adv Hematol. 2014 Dec; 5(6): 197–210 cited in the IDS filed 04/03/2020 on in view of Grgorian et al., Journal of Clinical and Translational Hepatology 2014 Vol. 2, 95-102 (cited previously), Standsfield et al. Future Oncol. 2015, Vol. 11, No. 3, Review, published online 12 Feb 2015, and Slingerland et al., Cancer Chemother Pharmacol (2014) 74:1089–1098 (cited in the IDS filed on 06/07/2019).
Andreu-Vieyra et al. teaches a method for treating refectory and relapsed multiple myeloma comprising administering panobinostat as a combination therapy, see Abstract, Moreover, Andreu-Vieyra et al. teaches panobinostat at 5, 10, 20 and 25 mg three time weekly (thrice) for 3 weeks orally in combination with lenalidomide was given by mouth at 25 mg daily on days 1-21 and dexamethasone PO (orally) 40 mg daily on days 1-4, 9-12,and 17-20 of a 21-day cycle. The maximum tolerated dose (MTD) of panobinostat was 20 mg in this combination. Out of 30 evaluable patients, 17 showed responses, including 1 stringent CR (complete response) , 1 CR (complete response), 7 VGPRs (very good partial response) and 8 PRs (partial resposne). A subsequent phase II study evaluated panobinostat administered at the previously Andreu-Vieyra et al. teaches ssynergistic effects have also been observed in triple combinations of newer anti-MM drugs. In vitro treatment with panobinostat, dexamethasone and bortezomib or lenalidomide showed more cytotoxic activity than each anti-MM agent used alone or in dual combinations, see page 202, right col. last para. second para. Moreover, Andreu-Vieyra et al. teaches PANORAMA 2 (PANobinostat ORAl in Multiple MyelomA), a phase II, single arm, two-stage trial, evaluated the triple combination of panobinostat, bortezomib and dexamethasone for bortezomib-refractory MM patients. In the stage 1 of the trial, panobinostat was administered at 20 mg three times a week, on weeks 1 and 2 of a 21-day cycle for a total of 8 cycles. Bortezomib was given IV at 1.3 mg/m2 on days 1, 4, 8 and 11, and oral dexamethasone was given at 20 mg on the day of, and the day after each bortezomib administration. Patients showing clinical benefit were eligible to continue therapy as part of the stage 2 of the trial. In stage 2, panobinostat was given three times a week on weeks 1, 2, 4 and 5 of a 6-week cycle, whereas bortezomib was administered once a week on weeks 1, 2, 4 and 5, and dexamethasone was given the day of, and the day after bortezomib administration. Responses were observed in 19 out of 55 evaluable patients, including one near complete MM patients known to be refractory to anti-MM drugs, including the anthracycline doxorubicin, anthracenedione antineoplastic agent mitoxantrone, alkylating agent melphalan, glucocorticosteroid dexamethasone and bortezomib, see page 201, right col. last para. Alkylating agent, antineoplastic agent, and doxorubicin are chemotherapeutic agents. 
Andreu-Vieyra et al. teaches the combination of oral panobinostat and IV bortezomib was investigated in a phase Ib trial. Panobinostat was administered on Monday, Wednesday and Friday for 3 consecutive weeks and bortezomib was administered at 1.0 mg/m2 on days 1, 4, 8 and 11 of a 21-day cycle. In the dose escalation phase of the study, the MTD of panobinostat in combination with bortezomib was established at 20 mg, see page 203, left col, second para. While Andreu-Vieyra et al. does not specifically teaches a combination therapy comprising panobinostat at 5, 10, 20 and 25 mg three time weekly (thrice) for 3 weeks orally in combination with bortezomib at a dose of 1.3 mg/m2 by injection and dexamethasone PO (orally) 20 mg daily. However, one would reasonably expect said combination to be effective for treating multiple myeloma because Andreu-Vieyra et al. teaches panobinostat has been shown to have cytotoxic effects on MM cell lines and tumor cells derived from MM patients known to be refractory to anti-MM drugs, including the anthracycline doxorubicin, anthracenedione antineoplastic agent mitoxantrone, alkylating agent melphalan, glucocorticosteroid bortezomib, see page 201, right col. last para and also because Andreu-Vieyra et al. teaches a reduced dose of dexamethasone (20 mg) was administered to older patients (≥75 years old). Andreu-Vieyra et al. concludes that panobinostat is a potent new HDACi with a potential role for the treatment of MM. Current clinical data suggest that the panobinostat–bortezomib–dexamethasone combination is the most promising in the RRMM setting. Cumulative toxicity is still a main concern and it remains to be seen whether other panobinostat combinations are effective with acceptable tolerability profiles, see page 207, right col. First para.
Andreu-Vieyra et al. does not teach the patient has mild hepatic impairment for the 15 mg panobinostat wherein mild impairment is is bilirubin < lx the upper limit of the normal range ("ULN") and aspartate aminotransferase ("AST") >1xULN, or bilirubin >1.0 to 1.5x ULN and any amount of AST above ULN is present and moderate hepatic impairment for the 10 mg panobinostat wherein moderate hepatic impairment is bilirubin >1.5x to 3.0x ULN and any amount of AST above ULN is present. Additionally, Andreu-Vieyra et al. does not teach bortezomib at a dose of 0.7 mg/m2.
Grigorian et al. teaches in the complex world of cancer therapy, the administration of medications intentionally designed to be cytotoxic inevitably causes negative consequences. The liver is the primary site of metabolism for many of these drugs, and this liver-drug interaction must be accounted for while dosing chemotherapy, see Introduction Section. Grigorian et al. also teaches close liver function monitoring is advised for patients starting new chemotherapy regimen. It remains controversial how often liver testing should be performed and what constitutes liver dysfunction. The NCI in the “Common Toxicity Criteria for Adverse Grigorian et al. teaches there is agreement on the need for does reduction for agent that are dependent upon liver metabolism for clearance from the circulation see page 95, third para. 
Standsfield et al. teaches like all therapeutic agents, appropriate dosing based on metabolism and clearance is important to maintain efficacy while avoiding toxicity. Hepatic impairment (HI) in multiple myeloma patients is rare but well described either due to disease or therapy-related factors. However, limited data are available on the appropriate use and dosing of the novel agent therapeutics in myeloma patients with HI (hepatic impairment), see abstract. Moreover, Standsfield et al. teaches case reports of bortezomib-induced hepatotoxicity in patients with multiple myeloma, see Table 4. Moreover, Standsfield et al. suggests a dose 0.7 mg/m2 of bortezomib in patient with moderate and severe HI results in comparable drug exposure to 1.3 mg/m2 in patient with normal hepatic function and patients with mild HI do not require a dose adjustment. Therefore, for patients with a bilirubin greater than 1.5 times the ULN, the starting dose of bortezomib should be reduced to 0.7 mg/m2. Dose cycle can be adjusted upward to 1 mg/m2 or downward to 0.5 mg/m2 based on tolerability, see page 506, first and second para. 

It would have been prima facie obvious to one of ordinary skill in the art to modify the method taught by Andreu-Vieyra et al. that includes 5 mg, 10 mg, and 20 mg panobinostat to include patient has a mild hepatic impairment wherein  for the mild hepatic impairment bilirubin >1.0 to 1.5x ULN and patient that has moderate hepatic impairment wherein for the moderate hepatic impairment bilirubin >1.5x to 3.0x ULN and any amount of AST above ULN is present to give Applicant's claimed invention. It would have further been obvious to use a starting dose of 0.7 mg/m2 bortezomib in combination with the panobinostat to treat MM  in patient with moderate HI since HI is one of the complications of MM as taught by Stansfield et al. One would have been motivated by the fact that Grigorian et al. teaches close liver function monitoring is advised for patients starting new chemotherapy regimen and also teaches 
Applicant’s argument and Response to Applicant’s argument
Applicant’s argument that the designation of the Action as Final Rejection is improper as no claims were amended in the response filed on May 26, 2020 is not persuasive. The Final rejection dated 09/16/2020 under the Heading “Action Summary”  specifically states the rejection of claims 9-23 as being un-patentable over NCT01083602 in view of Gregory et al., Journal of Clinical Translational Hepatology 2014 vol. 2, 95-102 and San-Miguel, Myeloma Therapy, Excluding Transplantation Poster III, November 2009 (rejection of First Action 
Applicant argues that the Office’s acknowledgment that Estruch Declaration is not persuasive because Andreu-Vieyra is similar to NCT01083602 and San-Miguel, and  Andreu-Vieyra not provide a reasonable expectation of success in using 10 mg panobinostat for treating MM, the rejection over Andreu-Vieyra should be withdrawn for the same reasons that NCT01083602 and San-Miguel were withdrawn. In response, the Examiner finds Applicant’s argument not persuasive. Andreu-Vieyra is not the same reference as NCT01083602 because NCT01083602 does not teach 5 mg and 10 mg panobinostat. 5 mg and 10 mg panobinostat is taught by Andreu-Vieyra. As such, The Office’s acknowledgment of the withdrawal of the NCT01083602 reference from the Estruch Declaration is persuasive.
Applicant argues that the Office's conclusions regarding Andreu-Vieyra are clearly erroneous and not supported. Andreu-Vieyra never stated that 5 mg or 10 mg were effective to treat MM. These doses were merely used in a dose ranging Phase lb trial, but were never identified as effective doses. Only 20 mg panobinostat was administered in Phase II trials. As established by the Estruch Declaration, "Phase II trials are generally designed based on the results of Phase I or Phase IB trials.  Because only 20 mg panobinostat was administered in Phase II trials, a POSA would understand that 20 mg was the lowest effective dose for treating  words, Andreu-Vieyra teaches that clinicians (i.e., POSAs) did not believe 5, 10, or 15 mg panobinostat were effective, because these doses were not administered in the subsequent Phase II trials.  In response, the Examiner finds Applicant’s argument not persuasive. Contrary to Applicant’s assertion that Andreu-Vieyra never stated that 5 mg or 10 mg were effective to treat MM is not supported. Andreu-Vieyra et al. clearly teaches panobinostat at 5, 10, 20 and 25 mg three time weekly (thrice) for 3 weeks orally in combination with lenalidomide was given by mouth at 25 mg daily on days 1-21 and dexamethasone PO (orally) 40 mg daily on days 1-4, 9-12,and 17-20 of a 21-day cycle (Mateo et al. 2010). The Examiner provides the citation of Materos et al. 2010 to rebut Applicant’s assertion. Mateos et al., Journal of Clinical Oncology 28, no. 15_suppl (May 20, 2010) 8030-8030 teaches as of Dec 1, 2009, 46 patients with relapsed and refractory multiple myeloma had been treated at 4 PAN dose levels: 5 mg (n=8), 10 mg (n=8), 20 mg (n=21), or 25 mg (n=9) after a median 2 prior therapies (range 1–8), including bortezomib (n=28), thalidomide (n= 29), LEN (n=8), and/or SCT (n=36). 25 pts had refractory disease, see Abstract. Moreover,  Andreu-Vieyra never teaches the 20 mg is the lowest effective dose. In fact, Andreu-Vieyra clearly teaches the 20 mg is the maximum tolerated dose. That does not mean the 10 mg is not effective.  Therefore, 5 mg or 10 mg are clearly taught by Andreu-Vieyra et al. citing Mateo et al. 2010 to be effective dose to treat MM. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, it is the combination of Andreu-Vieyra et al., Grgorian et al., 
Applicant argues that like Andreu-Vieyra, San-Miguel employed 10 mg, 20 mg, and 30 mg in a Phase lb study. However, NCT01083602, the Phase II trial based on San Miguel, administered 20 mg to MM patients, including MM patients with mild hepatic impairment. As evidenced by the Estruch Declaration, the skilled artisan would have reasonably believed that 20 mg panobinostat, as taught by San Miguel and now Andreu-Vieyra for Phase II trials, was the lowest effective dose, and lower doses were not reasonably expected to be efficacious. The skilled artisan would have no motivation to administer 15 or 10 mg panobinostat to treat MM in patients with mild or moderate hepatic impairment, and no reasonable expectation of success in doing so. This is particularly true in light of Slingerland's teaching that patients with mild or moderate hepatic impairment can be treated with the same panobinostat dose as patients with normal hepatic status - i.e., 20 mg as used in the Phase II trials described in Andreu- Vieyra. In response, the Examiner finds Applicant’s argument not persuasive. Again, Andreu-Vieyra et al. clearly teaches panobinostat at 5, 10, 20 and 25 mg three time weekly (thrice) for 3 weeks orally in combination with lenalidomide was given by mouth at 25 mg daily on days 1-21 and dexamethasone PO (orally) 40 mg daily on days 1-4, 9-12,and 17-20 of a 21-day cycle (Mateo et al. 2010). The Examiner provides the citation of Materos et al. 2010 to rebut Applicant’s assertion. Mateos et al., Journal of Clinical Oncology 28, no. 15_suppl (May 20, 2010) 8030-8030 teaches as of Dec 1, 2009, 46 patients with relapsed and refractory multiple myeloma had been treated at 4 PAN dose levels: 5 mg (n=8), 10 mg (n=8), 20 mg (n=21), or 25 mg (n=9) after a median 2 prior therapies (range 1–8), including bortezomib 
and dose adjustments as required, see Abstract. Singerland also teaches  Therefore,  the skilled artisan would have motivation to administer 15 or 10 mg panobinostat to treat MM in patients with mild or moderate hepatic impairment, and the expectation of success in doing so. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, it is the combination of Andreu-Vieyra et al., Grgorian et al., Standsfield et al. and Slingerland et al. that renders obvious the claimed invention and not solely the Andreu-Vieyra et al. 
Applicant argues that when declaration evidence is provided, the Office must weigh the evidence. Here, however, the Office dismissed the Estruch Declaration as being "insufficient" simply because NCT01083602 and San-Miguel are no longer cited in the rejections. By doing so, the Office ignores a POSA's fundamental understanding that 20 mg was the lowest efficacious panobinostat dose at the time the present application was filed. In response, the Examiner finds Applicant’s argent not persuasive because the Office presented new evidence (Andreu-Vieyra citing Mateos et al. 2010) showing that 10mg and 20 mg are effective for treating MM. 2 BTZ has some efficacy for the treatment of MM. 
Applicant argues that Slingerland teaches that patients with mild or moderate hepatic impairment should be treated with the same dose as patients with normal hepatic function - i.e., 20 mg oral dose of panobinostat described NCT01083602 and in Andreu- Vieyra: Despite increased plasma exposure, patients with mild or moderate hepatic dysfunction could be safely treated with the same starting dose of panobinostat as patients with normal hepatic function. Thus, Slingerland establishes that there are no safety issues concerning MM patients with mild or moderate hepatic impairment, and therefore there is no reason to modify the 20 mg panobinostat administered in the Phase II trials. In response, the Examiner finds Applicant’s argument not persuasive. Slingerland clearly teaches patients with mild or moderate hepatic
dysfunction could be safely treated with the same starting dose of panobinostat as patients with normal hepatic function, but should be closely monitored for adverse events and dose  patients with mild or moderate hepatic dysfunction could be safely treated with the same starting dose of panobinostat as patients with normal hepatic function . Therefore, Applicant’s argument with respect to Singlerland is not persuasive. There is nothing in Singlerland that teaches away from using the 5 mg, 10 mg, and 20 mg panobinostat for treating MM and patient with MM that have mild to moderate hepatic impairment. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, it is the combination of Andreu-Vieyra et al., Grgorian et al., Standsfield et al. and Slingerland et al. that renders obvious the claimed invention and not solely the Singerland et al. 
	Applicant argues that the Office has provided no counter evidence to rebut the Estruch Declaration. Apparently, the Office believes that Grigorian 's advice to monitor patient's liver function renders obvious dose adjustments based on hepatic status. For this to be true, all patients with mild or moderate renal impairment would necessarily (100% of the time) require lower doses regardless of the chemotherapeutic agent. However, Grigorian teaches, and the Office admits on-the-record, that the impact of hepatotoxicity is "unpredictable”. In fact, Grigorian provides at least 4 examples of chemotherapeutics that do not require dose modification based on hepatic status, such as topotecan where "no dose adjustment is necessary with impaired liver function."31 The Office is required to account for this contradictory teaching in Grigorian. See MPEP 2143.01(II). Thus, as a whole, Grigorian teaches that a POSA cannot predict if a chemotherapeutic agent will cause hepatoxicity or if a dose In response, the Examiner finds Applicant’s argument not persuasive. Gregoria may not well teach that all patients with mild or moderate renal impairment would necessarily (100% of the time) require lower doses regardless of the chemotherapeutic agent. However, Gregoria clearly teaches there is an agreement on the need for dose reduction for agents that are dependent upon liver metabolism for clearance from the circulation. Again, Singlerland teaches the elimination is primarily in the form of metabolites
with unchanged panobinostat in urine and feces accounting for <2.5 and <3.5 % of the dose, respectively [14]. Panobinostat and its numerous inactive metabolites are excretedalmost equally in bile/feces (44–77 % of the dose) and urine (29–51 % of the dose). Metabolite BJB432 is formed from the initial reduction of panobinostat hydroxamic acid side chain and does not inhibit DAC, see page 1090, left col. Therefore, a person of ordinary skill in the art would reasonable expectation the 10 mg and the 20 mg dose of panobinostat taught by Andreu-Vieyra et al. to be effective for treating MM patients with mild or moderate hepatic impairment with success. Since the 10 mg  and the 20 mg dose of panobinostat are expected to be effective for treating MM patients with mild or moderate hepatic impairment, one would also expect the 15 mg to be effective as well. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 
	Applicant argues that Standsfield does not cure the deficiencies in Grigorian or Andreu-Vieyra. Standsfield teaches that "[h]hepatic impairment (HI) in multiple myeloma patients is rare;" therefore, only "limited data are available on the appropriate use and dosing of novel agent therapeutics." Like Grigorian, Stansfield is silent on panobinostat and therefore cannot provide any guidance on how to administer panobinostat to patients with mild or moderate renal impairment. Standsfield itself acknowledges that there is no clear guide for dosing therapeutics in MM patients due to "limited" and "sparse" data, which is partly due to MM patients with hepatic impairment being excluded from many clinical trials. In response, the Examiner finds Applicant’s argument not persuasive. Standsfield may not well teach panobinostat. However, Standsfield clearly teaches all therapeutic agents, appropriate dosing based on metabolism and clearance is important to maintain efficacy while avoiding toxicity. Hepatic impairment (HI) in multiple myeloma patients is rare but well described either due to disease or therapy-related factors. However, limited data are available on the appropriate use and dosing of the novel agent therapeutics in myeloma patients with HI (hepatic impairment), see abstract. The appropriate dosing of panobinostat is taught by Andreu-Vieyra et al. 
Singlerland teaches the elimination is primarily in the form of metabolites
with unchanged panobinostat in urine and feces accounting for <2.5 and <3.5 % of the dose, respectively [14]. Panobinostat and its numerous inactive metabolites are excretedalmost equally in bile/feces (44–77 % of the dose) and urine (29–51 % of the dose). Metabolite BJB432 .
	

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-21, 23-27, and 29-33 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-24 of U.S. Patent No.16/558,598 in view of Grgorian et al., Journal of Clinical and Translational Hepatology 2014 Vol. 2, 95-102 and Standsfield et al. Future Oncol. 2015, Vol. 11, No. 3, Review, published online 12 Feb 2015, and Slingerland et al., Cancer Chemother Pharmacol (2014) 74:1089–1098 (cited in the IDS filed on 06/07/2019).
The claims of the copending application teach method of treating a human patient having multiple myeloma with panobinostat and a strong CYP3A inhibitor, comprising administering to the patient 10 mg of panobinostat or a pharmaceutically acceptable salt thereof, wherein the patient is co-administer a strong CYP3A inhibitor. The multiple myeloma is resistant or refractory to one or more prior treatments. The method further comprising 20 mg dexamethasone orally and 1.3 mg/mm bortezomib by injection. The claims of the copending application do not teach the parameters recited in the instant claims. However, in view of Grigorian and San-Miguel, a person of ordinary skill in the art would reasonably expect to arrive at the instant claims with the teachings of Grgorian et al., Standsfield et al., and Slingerland et al.
Applicant’s argument and Response to Applicant’s argument
Applicant’s request the provisional non-statutory double patenting rejection be held in abeyance until allowance subject matter has been determined in this case. In response, since the instant Applicant has not be dedicated as being allowable, the provisional non-statutory double patenting rejection is maintained. 


Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/             Primary Examiner, Art Unit 1628